Seevers, J.
i. statute of Sf:adi°tri-S" tmtion of. The plaintiff and the other daughters of Comfort Gillett executed, in 1866, the written agreement referred to an(f ma(fe a Part °f the answer, and thereby ^ was provided in the event the instrument purporting to be the will of said Comfort was set aside: “We will allow proportionately out of the portion coming to us, the daughters of said Comfort, enough to make two hundred dollars to W. H. Gillett and D. A. Gillett, each. In other words said W. H. and D. A. Gillett shall receive on final distribution each two hundred dollars more than what his distributive share would otherwise be.”
One ground of the demurrer in substance was that the relief asked in the answer is barred by the genesal statute of limitations. By this we understand the claim to be the cause of action was barred in ten yeai’S after it accrued, and that on *268the face of the pleadings it appeared such time had elapsed when the action was commenced. As to this we have to say:
I. The allowance was to be made at the time the final distribution was made. Until then the defendants were not entitled to anything under the agreement. It would seem to follow no right of action accrued until that time. It is alleged in the answer this proceeding is such final distribution, but this possibly may be a legal conclusion. Conceding this, there is no allegation in either the petition or answer that there ever has been such distribution unless this proceeding can be so regarded. Therefore it would seem to follow the demurrer on this ground was improperly sustained. It is said by counsel for the appellee that real estate is never distributed, but descends to the heirs, and that, therefore, it must have been contemplated the allowance was to be made out of, and when the final distribution of, the personal estate was made; that this cannot be now done because administration is barred in five fears, and more than this time has elapsed since the death of Comfort Gillett. .
Distribution has been defined to be the “ division of an intestate’s estate according to law.” 1 Bouvier’s Law Dictionary, 438. The estate of a deceased person may consist of both real and personal property, or it may include the former only, and there is no allegation in the pleadings that there was any personal property. We do not think the words final distribution should be construed in a strictly technical sense, but the intent was whenever final distribution of the estate was made the defendants should be entitled to the allowance. But it is ui’ged the defendants could have applied for a partition of the real estate immediately after the agreement was executed, and have the allowance made them in that action if it can be done now, and, therefore,- the' bar of the statute is complete. Such evidently was not the intent of the parties at the time the agreement was made. But conceding the defendants could have brought an action for the partition of the real estate they did not obtain such right by virtue of thej *269agreement. It existed independently of any contract made by tbe parties, nor were their rights under the agreement in any mariner affected by their failure to ask a partition of the real estate.. It is sufficient to say it does not appear on the face of the pleadings that final distribution of the estate has taken place ten years preceding the commencement of this action.
2. — :-. II. Another ground of the demurrer was the answer “ sets up a claim which was a proper one to have been filed against the estate of Comfort Gillett within'a year after granting letters of administration, and is, therefore, barred by the statute limiting the time for filing claims against estates.” To this counsel for appellant responds by insisting the agreement and the allowance therein contemplated could not constitute a claim against the estate, because the contract was executed subsequent to the death of the intestate, and that every claim against an estate must be based on a contract or tort of the intestate; and this, we think, must be so.
III. The remaining ground of the demurrer was that “the pleadings show the plaintiff is seeking-to partition the homestead, and by statute it is held exempt from any antecedent debts of their parents or their own.”
It is sufficient to say that only one of the parcels of real estate sought to be partitioned constituted the homestead. Counsel for the appellee insist the allowance provided for in the agreement is a mere personal contract of the heirs, does not constitute a lien on the real estate, and cannot be enforced in this action because no such counter-claim can be pleaded herein. Code, § 8277.
The demurrer presents no such question, and therefore it could not have been considered in the court below and cannot be on this appeal.
Eeversed.